PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MECHINEAU, JONATHAN
Application No. 16/115,551
Filed: August 28, 2018
For: ARRANGEMENTS AND METHODS FOR DAMPING OSCILLATIONS IN STRUCTURES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed November 02, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file an to pay the issue fee and inventor’s oath/declaration as required by the Notice of Allowance and Fee(s) Due and Notice Requiring Inventor’s Oath or Declaration mailed April 28, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on July 29, 2021. A Notice of Abandonment was mailed on September 02, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.


The Office acknowledges the Request for Continued Examination (RCE) submitted with the present petition.  However, petitioner has failed to submit the outstanding issue fee payment that was required by the Notice of Allowance and Fee(s) Due.  In this regards, the require payment of the issue fee as a condition of reviving an application abandoned or patent lapsed for failure to pay the issue fee. Therefore, the filing of a RCE without payment of the issue fee or any outstanding balance thereof is not an acceptable reply in an application abandoned or patent lapsed for failure to pay the issue fee or any portion thereof.  See 711.03(c) of the Manual of Patent Examining Procedure provides, in pertinent part:

Abandonment for Failure To Pay the Issue Fee or Publication Fee 
In an application abandoned for failure to timely pay the issue fee, the required reply must include the issue fee (and any required publication fee). 

In view of the above, the petition cannot be granted at this time.  A renewed petition must be accompanied with the required issue fee.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 







/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).